



Execution Version


SECOND AMENDED AND RESTATED WAIVER TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT
This SECOND AMENDED AND RESTATED WAIVER TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT (this “Second A&R Waiver”), is dated as of July 15, 2020, by and among
Valaris plc, an English public limited company (the “Parent”), Pride
International LLC, a Delaware limited liability company and indirect
wholly-owned Subsidiary of the Parent (“Pride” and together with the Parent, the
“Borrowers”), the Guarantors, the Banks and Issuing Banks listed on the
signature pages hereto (the “Required Banks”) (which in each case herein,
constitute the “Majority Banks” under the Credit Agreement (as defined below))
and Citibank, N.A., as administrative agent (the “Administrative Agent”).
PRELIMINARY STATEMENTS:
WHEREAS, the Borrowers, the Banks, the Administrative Agent and the Issuing
Banks are parties to that certain Fourth Amended and Restated Credit Agreement
dated as of May 7, 2013 (as amended by the First Amendment dated as of September
30, 2014, the Second Amendment dated as of March 9, 2015, the Third Amendment
dated as of July 1, 2016, the Extension Agreement dated as of October 4, 2016,
the Fourth Amendment dated as of December 15, 2016, the Commitment Agreement and
Fifth Amendment dated as of October 3, 2017 and effective as of October 6, 2017,
and the Commitment Increase Agreement and Sixth Amendment to Fourth Amended and
Restated Credit Agreement and as the same may be further amended, restated,
increased and extended, the “Credit Agreement”).
WHEREAS, the Borrowers, the Administrative Agent and the Majority Banks entered
into that certain Waiver to Fourth Amended and Restated Credit Agreement dated
as of June 1, 2020 (the “Initial Waiver Date”), pursuant to which the Majority
Banks party thereto waived certain provisions of the Credit Agreement on the
terms and conditions set forth therein (the “Initial Waiver”), which was
subsequently amended and restated pursuant to that certain Amended and Restated
Waiver to Fourth Amended and Restated Credit Agreement dated as of June 30,
2020, pursuant to which the Majority Banks party thereto waived certain
provisions of the Credit Agreement on the terms and conditions set forth therein
(the “A&R Waiver”).
WHEREAS, the parties hereto wish to amend and restate the A&R Waiver on the
terms and conditions set forth herein.
WHEREAS, the (a) Parent is the “Issuer” under the (i) 4.875% Senior Notes due
2022 (the “2022 Notes”), (ii) 5.40% Senior Notes due 2042 (the “2042 Notes”, and
together with the 2022 Notes, collectively the “June 1 Interest Rowan Notes”),
(iii) 7.375% Senior Notes due 2025 (the “2025 Notes” or the “June 15 Interest
Rowan Notes”), (iv) 4.75% Senior Notes due 2024 (the “2024 Notes”), (v) 5.85%
Senior Notes due 2044 (the “2044 Notes”, and together with the 2024 Notes,
collectively the “July 15 Interest Rowan Notes”; and together with the June 1
Interest Rowan Notes and the June 15 Interest Rowan Notes, collectively, the
“Rowan Notes”), (vi) 7.75% Senior Notes due 2026 (the “2026 Notes” or the
“August 1 Interest Valaris Notes”) and (vii) 8.0% Senior Notes due 2024 (the
“8.0% 2024 Notes”) and (b) Jersey FinCo is the Parent’s Subsidiary and the
“Issuer” under the 3.0% Exchangeable Senior Notes due 2024 (the “3.0% 2024
Notes”, and together with the 8.0% 2024 Notes, collectively the “July 31
Interest Notes”).



--------------------------------------------------------------------------------



WHEREAS, the Borrowers have advised the Required Banks that the Parent and/or
one or more of its Subsidiaries, as applicable, (i) failed to make all or any
part of its required interest payments due on (a) June 1, 2020, with respect to
the June 1 Interest Rowan Notes (the “Missed June 1 Payments”), (b) June 15,
2020, with respect to the June 15 Interest Rowan Notes (the “Missed June 15
Payments”), (ii) have failed or may fail to make all or any part of its required
interest payments due on July 15, 2020, with respect to the July 15 Interest
Rowan Notes (the “Missed July 15 Payments”), (iii) have failed or may fail to
make all or any part of its required interest payments due on July 31, 2020,
with respect to the July 31 Interest Notes (the “Missed July 31 Payments”), and
(iv) have failed or may fail to make all or any part of its required interest
payments due on August 1, 2020, with respect to the August 1 Interest Valaris
Notes (the “Missed August 1 Payments”, and, together with the Missed June 1
Payments, the Missed June 15 Payments, the Missed July 15 Payments and the
Missed July 31 Payments, collectively, the “Missed Payments”).
WHEREAS, the respective indentures for the June 1 Interest Rowan Notes and the
June 15 Interest Notes contain a 30 day grace period for the payment of interest
when due under such notes, which with respect to the Missed June 1 Payments
expired on July 2, 2020 and which with respect to the June 15 Payments will
expire on July 16, 2020 (the “Grace Period Expiration Date”).
WHEREAS, the Parent did not make the Missed June 1 Payments prior to the Grace
Period Expiration Date, which failure resulted in an event of default under each
of the June 1 Interest Rowan Notes, June 15 Interest Rowan Notes, the 2024 Notes
and the 2044 Notes (collectively, the “First Rowan Notes Cross Default”).
WHEREAS, the Parent received a written forbearance from holders of the Rowan
Notes with respect to certain of the holders’ exercise of remedies relating to
the Missed June 1 Payments, Missed June 15 Payments and the First Rowan Notes
Cross Default, pursuant to that certain Forbearance Agreement dated as of June
30, 2020, among the Parent and the holders party thereto (the “Prior Forbearance
Agreement”).
WHEREAS, the Parent has informed the Required Banks that, subject to receipt of
the Forbearance Agreement (as defined below), it does not intend on making the
Missed June 15 Payments prior to the Grace Period Expiration Date, which failure
will result in an event of default under the Rowan Notes (collectively, the
“Second Rowan Notes Cross Default” and together, with the First Rowan Notes
Cross Default, collectively the “Rowan Notes Cross Defaults”).
WHEREAS, the Parent has informed the Required Banks that it is seeking a written
forbearance from holders of the Rowan Notes with respect to the exercise of
remedies relating to the Missed Payments and the Rowan Notes Cross Defaults.
WHEREAS, the Parent has informed the Required Banks that the Parent’s
Subsidiary, Alpha Archer Company, a corporation organized and existing under the
laws of the Cayman Islands (“Alpha Archer Co.”), may not make a required payment
of a holding fee payable under that certain Contract for the Construction and
Sale of Drillship, dated as of June 24, 2013, between Alpha Archer Co. and
Daewoo Shipbuilding & Marine Engineering Co., Ltd., a corporation organized and
existing under the laws of the Republic of Korea, as supplemented through the
date hereof (the “Missed DS14 Payment”).
WHEREAS, pursuant to the Credit Agreement, each of (i) the failure of the Parent
to make the Missed June 1 Payments, (ii) the Rowan Notes Cross Defaults,
(iii) the failure of the Parent to make the Missed June 15 Payments, (iv) the
failure of Parent to make the Missed July 15 Payments, (v) the failure
2

--------------------------------------------------------------------------------



of Jersey FinCo or the Parent, as applicable, to make the Missed July 31
Payments, and (vi) the failure of the Parent to make the Missed August 1
Payments, results (or will result) in the existence of a Default under the
Credit Agreement and, after giving effect to all applicable grace periods
afforded under the respective Rowan Notes, results (or will result) in an Event
of Default pursuant to Section 7.01(e) of the Credit Agreement (for the
avoidance of doubt, both under Section 7.01(e)(i) on account of such Missed
Payments and under Section 7.01(e)(ii) on account of the Rowan Notes Cross
Defaults) (the “Specified Notes Defaults”).
WHEREAS, the Borrowers have requested that the Required Banks waive (a) the
Specified Notes Defaults and, if applicable, any Default or Event of Default
resulting from the Missed DS14 Payment; (b) any misrepresentation that might
arise under Section 4.11 of the Credit Agreement solely as a result of the
Specified Notes Defaults and, if applicable, any Default or Event of Default
resulting from the Missed DS14 Payment; and (c) any requirement to provide
notice of the occurrences described in clauses (a) and (b) (clauses (a), (b) and
(c), together, the “Specified Defaults”) and the Administrative Agent and the
Required Banks have agreed to do so subject to the terms and conditions of this
Second A&R Waiver.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Unless otherwise specifically defined herein, each term
used herein (including in the recitals above) that is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.
Section 2.Waiver.
Effective as of the Second A&R Waiver Effective Date (as defined below), subject
to the terms and conditions of this Second A&R Waiver and in reliance upon the
representations and warranties of the Loan Parties set forth in Section 4 below,
the Required Banks hereby waive the Specified Defaults, with effect from the
Initial Waiver Date until the earliest of (a) 11:59 p.m. ET on August 3, 2020,
(b) the termination or invalidity of the Forbearance Agreement, the Forbearance
Agreement otherwise ceasing to be in full force and effect, or the Forbearance
Agreement being amended, supplemented or otherwise modified in each case without
the consent of the Majority Banks, (c) the acceleration by the holders of any of
the Rowan Notes in accordance with the terms thereof, and (d) the date on which
the aggregate amount of Advances outstanding under the Credit Agreement exceed
$630,000,000. This is a limited, one-time waiver and, except as expressly set
forth herein, shall not be deemed to: (x) constitute a waiver of any other
Default, Event of Default or any other breach of the Credit Agreement or any of
the other Loan Documents, whether now existing or hereafter arising, (y)
constitute a waiver of any right or remedy of any of the Administrative Agent,
Banks or Issuing Banks under the Loan Documents which does not arise as a result
of the Specified Defaults (all such rights and remedies being expressly reserved
by the Administrative Agent, Banks and Issuing Banks) or (z) establish a custom
or course of dealing or conduct between the Administrative Agent, Banks and
Issuing Banks, on the one hand, and the Borrowers, the Guarantors or any other
Loan Party on the other hand. The foregoing waiver shall not be deemed to
constitute a consent of any other act, omission or any breach of the Credit
Agreement or any of the other Loan Documents.
Section 3.Reaffirmation of Guaranty. Each Guarantor hereby ratifies, confirms,
acknowledges and agrees that its Obligations under the Guaranty to which it is a
party are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and
3

--------------------------------------------------------------------------------



punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Obligations in accordance with the terms
of such Guaranty and its execution and delivery of this Second A&R Waiver does
not indicate or establish an approval or consent requirement by such Guarantor
under such Guaranty in connection with the execution and delivery of amendments,
consents or waivers to the Credit Agreement, the Rowan Notes or any of the other
Loan Documents.
Section 4.Representations True; No Default. Each of the Loan Parties represents
that:
(a)this Second A&R Waiver has been duly authorized, executed and delivered on
its behalf, and the Credit Agreement and the other Loan Documents to which it is
a party, constitute the legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity;
(b)after giving effect to this Second A&R Waiver, the representations and
warranties of such Loan Party contained in Article IV of the Credit Agreement
and in the other Loan Documents to which it is a party are true and correct in
all material respects on and as of the date hereof as though made on and as of
the date hereof (other than (i) those representations and warranties that
expressly relate to a specific earlier date, which representations and
warranties were true and correct in all material respects as of such earlier
date and (ii) those representations and warranties that are by their terms
subject to a materiality qualifier, which representations and warranties are
true and correct in all respects); and
(c)after giving effect to this Second A&R Waiver, no Default or Event of Default
under the Credit Agreement has occurred and is continuing.
Section 5.Effectiveness. This Second A&R Waiver shall become effective as of the
first date (the “Second A&R Waiver Effective Date”) on which each of the
conditions precedent set forth in this Section 5 is satisfied :
(a)the Administrative Agent (or its counsel) shall have received counterparts of
this Second A&R Waiver duly and validly executed and delivered by duly
authorized officers of:
(i)each Loan Party;
(ii)the Administrative Agent; and
(iii)the Required Banks;
(b)after giving effect to this Second A&R Waiver, the representations and
warranties of such Loan Party contained in Article IV of the Credit Agreement
and in the other Loan Documents to which it is a party shall be true and correct
in all material respects on and as of the date hereof as though made on and as
of the date hereof (other than (i) those representations and warranties that
expressly relate to a specific earlier date, which representations and
warranties shall be true and correct in all material respects as of such earlier
date and (ii) those representations and warranties that are by their terms
subject to a materiality qualifier, which representations and warranties shall
be true and correct in all respects);
(c)after giving effect to this Second A&R Waiver, no Event of Default under the
Credit Agreement shall have occurred and be continuing;
4

--------------------------------------------------------------------------------



(d)the Borrowers shall have paid all reasonable and documented fees and
out-of-pocket expenses of counsel and advisors for the Administrative Agent
which are payable pursuant to Section 9.04 of the Credit Agreement, to the
extent invoiced at least one Business Day prior to the Second A&R Waiver
Effective Date; and
(e)a forbearance or other agreement in form and substance satisfactory to the
Administrative Agent (the “Forbearance Agreement”) shall, prior to or
contemporaneously with the Second A&R Waiver Effective Date, have been executed
and delivered to the Borrowers by holders of (i) greater than 40% of the
aggregate outstanding obligations under the 2022 Notes and (ii) greater than 50%
of the aggregate outstanding obligations under each of the other Rowan Notes,
which Forbearance Agreement shall be effective in accordance with its terms.
Section 6.Miscellaneous Provisions.
(a)From and after the execution, delivery, and effectiveness of this Second A&R
Waiver as set forth in Section 5 above, the Credit Agreement shall continue in
full force and effect. Each Loan Party hereby agrees and acknowledges that the
Administrative Agent, the Issuing Banks, and the Banks require and will require
strict performance by such Loan Party of all of its respective obligations,
agreements and covenants contained in the Credit Agreement, and the other Loan
Documents to which it is a party (including any action or circumstance which is
prohibited or limited during the existence of a Default or Event of Default),
and no inaction or action by the Administrative Agent, any Issuing Bank, or any
Bank regarding any Default or Event of Default is intended to be or shall be a
waiver thereof (other than as set forth herein). Each Loan Party hereby also
agrees and acknowledges that no course of dealing and no delay in exercising any
right, power, or remedy conferred to the Administrative Agent, any Issuing Bank,
or any Bank in the Credit Agreement or in any other Loan Documents or now or
hereafter existing at law, in equity, by statute, or otherwise shall operate as
a waiver of (other than as set forth herein) or otherwise prejudice any such
right, power, or remedy.
(b)The Administrative Agent, the Issuing Banks, and the Banks hereby expressly
reserve all of their rights, remedies, and claims under the Loan Documents.
Nothing in this Second A&R Waiver shall constitute a waiver (other than as set
forth herein) or relinquishment of (i) any Default or Event of Default under any
of the Loan Documents, (ii) any of the agreements, terms or conditions contained
in any of the Loan Documents, (iii) any rights or remedies of the Administrative
Agent, any Issuing Bank, or any Bank with respect to the Loan Documents, or (iv)
the rights of the Administrative Agent, any Issuing Bank, or any Bank to collect
the full amounts owing to them under the Loan Documents.
(c)The Credit Agreement and this Second A&R Waiver shall be read and construed
as one and the same instrument; provided that no provision of this Second A&R
Waiver may be waived or modified without the consent of all the parties hereto.
(d)Any reference in any of the Loan Documents to the Credit Agreement shall be a
reference to the Credit Agreement as modified by this Second A&R Waiver.
(e)This Second A&R Waiver is a Loan Document for purposes of the provisions of
the other Loan Documents. Without limiting the foregoing, any breach of the
representations, warranties, and covenants under this Second A&R Waiver may be a
Default or an Event of Default under the Loan Documents.
(f)This Second A&R Waiver shall be construed in accordance with and governed by
the laws of the State of New York.
5

--------------------------------------------------------------------------------



(g)This Second A&R Waiver may be signed in any number of counterparts and by
different parties in separate counterparts and may be in original or facsimile
form, each of which shall be deemed an original but all of which together
constitute one and the same instrument. The words “executed,” “execution,”
“signed,” “signature” and words of like import in this Second A&R Waiver shall
be deemed to include electronic signatures or the keeping of electronic records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)The headings herein shall be accorded no significant in interpreting this
Second A&R Waiver.
Section 7.Binding Effect. This Second A&R Waiver shall be binding upon and inure
to the benefit of the Loan Parties, the Banks, the Issuing Banks and the
Administrative Agent and their respective successors and assigns, except that
the Loan Parties shall not have the right to assign their rights hereunder or
any interest herein.
[Signature Pages Follow.]


6


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Second A&R Waiver to be
duly executed by their respective officers thereunto duly authorized, as of the
date first above written.
BORROWERS:


VALARIS PLC


By:    /s/ Darin Gibbins    
     Name: Darin Gibbins
     Title: An Authorized Signatory


PRIDE INTERNATIONAL LLC


By:    /s/ Derek Sample    
     Name: Derek Sample
     Title: An Authorized Signatory


GUARANTORS:


ENSCO JERSEY FINANCE LIMITED


By:    /s/ Jonathan P. Cross    
     Name: Jonathan P. Cross
     Title: An Authorized Signatory




ALPHA ACHIEVER COMPANY
ENSCO OCEAN 2 COMPANY
ENSCO OFFSHORE INTERNATIONAL COMPANY
ENSCO OVERSEAS LIMITED
ENSCO MANAGEMENT CORP.
PRIDE GLOBAL II LTD.


By:    /s/ Derek A. Sangster    
     Name: Derek A. Sangster
     Title: An Authorized Signatory


ENSCO GLOBAL GMBH
ENSCO INTERCONTINENTAL GMBH
ENSCO WORLDWIDE GMBH


By:    /s/ Derek A. Sangster    
     Name: Derek A. Sangster
     Title: An Authorized Signatory




Signature Page to Second Amended and Restated Waiver to Fourth Amended and
Restated Credit Agreement (Valaris)




--------------------------------------------------------------------------------



Rowan Offshore Luxembourg S.à r.l.
Rowan rigs S.à r.l.


By:    /s/ Derek A. Sangster    
     Name: Derek A. Sangster
     Title: An Authorized Signatory




Signature Page to Second Amended and Restated Waiver to Fourth Amended and
Restated Credit Agreement (Valaris)



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:


CITIBANK, N.A., as Administrative Agent


By:    /s/ Derrick Lenz    
     Name: Derrick Lenz
     Title: Vice President




REQUIRED BANKS:


CITIBANK, N.A., as a Bank and an Issuing Bank


By:    /s/ Derrick Lenz    
     Name: Derrick Lenz
     Title: Vice President





Signature Page to Second Amended and Restated Waiver to Fourth Amended and
Restated Credit Agreement (Valaris)




--------------------------------------------------------------------------------



CITICORP NORTH AMERICA, INC., as a Bank


By:    /s/ Peter Baumann    
     Name: Peter Baumann
     Title: Vice President




Signature Page to Second Amended and Restated Waiver to Fourth Amended and
Restated Credit Agreement (Valaris)



--------------------------------------------------------------------------------



DNB CAPITAL LLC, as a Bank


By:    /s/ Samantha Stone    
     Name: Samantha Stone
     Title: Vice President


By:    /s/ Mita Zalavadia    
     Name: Mita Zalavadia
     Title: Assistant Vice President




Signature Page to Second Amended and Restated Waiver to Fourth Amended and
Restated Credit Agreement (Valaris)



--------------------------------------------------------------------------------



DNB Bank ASA, NEW YORK Branch as an Issuing Bank


By:    /s/ Samantha Stone    
     Name: Samantha Stone
     Title: Vice President


By:    /s/ Mita Zalavadia    
     Name: Mita Zalavadia
     Title: Assistant Vice President






Signature Page to Second Amended and Restated Waiver to Fourth Amended and
Restated Credit Agreement (Valaris)



--------------------------------------------------------------------------------



HSBC Bank USA, N.A., as a Bank and an Issuing Bank


By:    /s/ Temesgen Haile    
     Name: Temesgen Haile
     Title: Vice President


Signature Page to Second Amended and Restated Waiver to Fourth Amended and
Restated Credit Agreement (Valaris)



--------------------------------------------------------------------------------



DEUTSCHE BANK, AG NEW YORK BRANCH,
as a Bank and an Issuing Bank


By:    /s/ Ming K Chu    
     Name: Ming K Chu
     Title: Director


By:    /s/ Annie Chung    
     Name: Annie Chung
     Title: Director



Signature Page to Second Amended and Restated Waiver to Fourth Amended and
Restated Credit Agreement (Valaris)



--------------------------------------------------------------------------------



Bank of America, N.A., as a Bank


By:    /s/ C. Mark Hedrick    
     Name: C. Mark Hedrick
     Title: Managing Director













































































Signature Page to Second Amended and Restated Waiver to Fourth Amended and
Restated Credit Agreement (Valaris)



--------------------------------------------------------------------------------



BNP PARIBAS, as a Bank




By:    /s/ Amy Kirschner    
     Name: Amy Kirschner
     Title: Managing Director


By:    /s/ Sriram Chandrasekaran    
     Name: Sriram Chandrasekaran
     Title: Director








Signature Page to Second Amended and Restated Waiver to Fourth Amended and
Restated Credit Agreement (Valaris)



--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Bank


By:    /s/ Sydney G. Dennis    
     Name: Sydney G. Dennis
     Title: Director




Signature Page to Second Amended and Restated Waiver to Fourth Amended and
Restated Credit Agreement (Valaris)



--------------------------------------------------------------------------------



Morgan Stanley Senior Funding, Inc., as a Bank


By:    /s/ Kevin Newman    
     Name: Kevin Newman
     Title: Vice President




Signature Page to Second Amended and Restated Waiver to Fourth Amended and
Restated Credit Agreement (Valaris)



--------------------------------------------------------------------------------



Goldman Sachs Bank USA, as a Bank


By:    /s/ Jamie Minieri    
     Name: Jamie Minieri
     Title: Authorized Signatory


Signature Page to Second Amended and Restated Waiver to Fourth Amended and
Restated Credit Agreement (Valaris)

